United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                August 4, 2006

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 05-30773
                         Summary Calendar




                           DOROTHY WHITE

                                             Plaintiff - Appellant


                              VERSUS


TONY MUSCARELLO; CYNTHIA BUTLER BLUCHER; JEFFERSON PARISH SCHOOL
BOARD


                                            Defendants - Appellees



           Appeal from the United States District Court
               For the Eastern District of Louisiana
                          (No. 02-CV-1657)




Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

      White initially filed a Title VII suit against the defendant

complaining that she was a victim of racial discrimination when she

was discharged from her job as a custodial worker at a public

school operated by the defendant. After her attorney withdrew from


  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the case White and appellee agreed to settle her claim for $600.

Based on this agreement, the court issued a 60 day order on

September 12, 2005 to dismiss the case.                  Approximately 30 days

later White moved to set aside the settlement agreement which the

district court denied.          On December 21, 2004 over 1 year later

White filed a notice of appeal. This court dismissed White’s appeal

as    untimely.     On   June    7,   2005      White    filed       a   motion    for

reconsideration of the denial of her appeal with the district

court.    The district court treated White’s motion as a Rule 60(b)

motion for reconsideration of the court’s denial of White’s motion

to set aside the settlement agreement and denied the motion. White

then filed this appeal.

       The only issue before this court is whether the judge abused

its   discretion   in    denying   White’s      motion        for   reconsideration

pursuant to Federal Rule of Civil Procedure 60(b)(6).

       White has filed a one page pro se brief and asserts in a

conclusory statement that the settlement was not fair because it

provided    inadequate     compensation         for     her     injuries.         This

conclusory statement is inadequate to demonstrate that the district

court    abused    its    discretion       in    denying        the      motion    for

reconsideration.

       The judgment of the district court is therefore AFFIRMED.

       AFFIRMED.




                                       2
3